Reasons for Allowance
Claims 6 and 10-19 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 14, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):  
“…wherein the (transparent) three-dimensional pore structure model printed based on the digital structure model comprises a pore structure body formed by skeleton particles, and a continuous physical external surface formed on periphery of the pore structure body,
 two opposite ends on the physical external surface are respectively provided with a first opening and a second opening, and the first opening is communicated with the second opening through the pore structure body...”
(Claims 10-13 and 15-16 are dependent on claim 1.)
(Claims 17-19 are dependent on claim 14.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 10,656,068 B2 to León Cerrera et al. discloses a system/method for measuring a fluid displacement process (permeability) within a pore structure of a natural rock mass.  The system/method comprises essentially all the features recited in the independent claims 6 and 14, except for the allowable subject matter.  

León Cerrera is silent about the allowable subject matter, which would essentially equal to using the data from the obtained digital image of the rock mass with the pore structure therein for a 3D printing device to print a transparent 3D model of the rock mass, then using the printed transparent 3D model for experimentally determining a permeability of the transparent 3D model (which mimics the rock mass with the pore structure therein); thereby indirectly determining a permeability of the rock mass itself.

Article “Visualization of the complex structure and stress filed inside rock by means of 3D printing technology” by JU et al. (listed in an IDS filed by applicant on April 6, 2020) discloses a system/method comprising essentially all the features recited in the independent claims 6 and 14, except for the allowable subject matter.
Basically, Ju uses an imaging system to perform a computed tomography (CT) scan of a rock mass/sample to obtain a digital image of the rock mass with a pore structure therein.  Ju then uses data from the obtained digital image for a 3D printing device to print a transparent 3D model of the rock mass, then uses the printed transparent 3D model for experimentally determining a stress field inside the transparent 3D model (which mimics the rock mass with the pore structure therein), thereby indirectly determining a stress filed of the rock mass itself.  Ju doesn’t disclose, and neither appears to concern about, any fluid displacement process (permeability) within the rock mass.  Therefore, Ju is silent about the allowable subject matter, which aims to determine a fluid displacement process within the rock mass.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 10, 2022